UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act Date of Report (Date of earliest event reported): December 3, 2014 NEW CONCEPT ENERGY, INC. (Exact Name of Registrant as Specified in its Charter) Nevada 000-08187 75-2399477 (State or other jurisdiction of incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 1reeway, Suite 300 Dallas, Texas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code 972-407-8400 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 5 – Corporate Governance and Management Item 5.07.Submission of Matters to the Vote of Security Holders On December 3, 2014, the Annual Meeting of Stockholders of New Concept Energy, Inc. (“NCE” or the “Issuer” or the “Registrant”) was held following a solicitation of proxies pursuant to a Notice of Annual Meeting and related Proxy Statement, each dated November 4, 2014, distributed in accordance with the requirements of Regulation 14A under the Securities Exchange Act of 1934, as amended.On the record date of November 3, 2014, a total of 1,946,935 shares of Common Stock and 559 shares of Series B Preferred Stock were outstanding, with each share entitled to cast one vote. At the Annual Meeting, which involved the election of directors and the ratification of the appointment of the independent registered public accounting firm, properly executed and valid proxies covering 1,817,742 shares of Common Stock were received and no proxies covering any shares of Series B Preferred Stock were received. At such meeting, the following named persons received the number of votes cast for, against or withheld. Name No. of Votes For % For of Shares Present or by Proxy No. of Votes Against No. of Votes Abstained or Withheld Roz Campisi Beadle % Gene S. Bertcher % James E. Huffstickler % Dan Locklear % Victor L. Lund % 52 Broker non-votes with respect to each director candidate were 727,962 shares. The only other substantive matter presented at the Annual Meeting was the ratification of the appointment of Swalm & Associates, P.C. as the independent registered public accounting firm for the Registrant for the fiscal year ending December 31, 2014, and any interim period.A total of 1,771,890 votes were cast FOR, 34,875 votes were cast AGAINST, and 10,977 votes ABSTAINED from voting with respect to such proposal.There were no broker non-votes. The Proxy Card also contained an opportunity for the stockholders to vote in the discretion of the proxies on any other matter which might properly come before the meeting.On that matter a total of 1,664,120 votes were cast FOR, 61,508 votes were cast AGAINST, and 82,114 votes ABSTAINED from voting on such matter. 1 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Current Report on Form 8-K to be signed on its behalf by the undersigned hereunto duly authorized. Dated: December 4, 2014 NEW CONCEPT ENERGY, INC. By:/s/ Gene S. Bertcher Gene S. Bertcher, President 2
